Citation Nr: 0519168	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-16 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from July 10, 2000?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that implemented the Board's October 2001 decision 
that granted service connection for PTSD.  The RO assigned a 
10 percent disability rating effective from July 10, 2000.  
In December 2003, the Board remanded the veteran's appeal for 
further evidentiary development.  A May 2005 rating decision 
thereafter granted a 50 percent rating for PTSD effective 
from February 2, 2005.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.  Moreover, because the RO has 
established a staged rating-10 percent from July 10, 2000, 
and 50 percent from February 2, 2005, the Board has 
characterized the rating question as involving two periods of 
time.

As first noted in the Board's December 2003 remand, an April 
2002 letter from one of the veteran's physicians raised the 
issue of entitlement to a total rating based on individual 
unemployability (TDIU).  This issue was not developed by the 
RO despite the directions by the Board in the December 2003 
remand.  While this issue is not intertwined with the issue 
on appeal, it is once again referred to the RO for 
appropriate and expedited action.


FINDINGS OF FACT

1.  Between July 10, 2000, and February 1, 2005, the 
preponderance of the evidence is against showing that PTSD 
was productive of more than occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.

2.  Since February 2, 2005, the preponderance of the evidence 
is against showing that PTSD is productive of more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Between July 10, 2000, and February 1, 2005, the 
schedular criteria for an evaluation in excess of 10 percent 
for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 
4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).

2.  Since February 2, 2005, the schedular criteria for an 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of the information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held, in substance, that if a veteran raises 
a downstream issue that was not covered in the initial notice 
letter dealing with a claim for service connection, no 
further VCAA notice is required.  Therefore, given the April 
2002 letter along with the subsequent March 2004 and January 
2005 letters, the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting evidence in connection with this downstream issue 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA provided the veteran with 
VA examinations to ascertain the severity of his service 
connected PTSD in July 2000, April 2002, and February 2005.  

Moreover, VA asked the claimant in an April 2002 letter, as 
well in March 2004 and January 2005 letters, if there was any 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  If the 
evidence was held by a private physician, such as those held 
by Steven A. Madden, M.D., Elin Barth Berg, M.D., Doctors' 
Care in Forest Acres, and Barbara B. Ulman, M.D., the veteran 
was to provide authorizations so that the RO could obtain 
that evidence.  See March 2004 and January 2005 letters.  The 
veteran did not thereafter provide VA with authorizations to 
obtain his private treatment records from the above 
physicians or from any other physicians.  Likewise, he did 
not identify any sources of VA treatment.  

The veteran was also advised of what evidence VA had 
requested, received, and what evidence was not received in 
the above letters, the Board remand, the June 2002 statement 
of the case, and the May 2005 supplemental statement of the 
case.

As to the missing private treatment records, the Board notes 
that "the duty to assist is not always a one-way street.  If 
a veteran (appellant) wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991), 

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Thus, VA's duty to assist has 
been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Higher Evaluation Claims

The veteran contends that he experiences increased adverse 
symptomatology due to his PTSD that warrants an increased 
rating.  Specifically, he reports problems with increased 
nightmares, night sweats, agitated sleeping, nervousness, 
anxiousness, fidgetiness, flashbacks, hyper vigilance, 
fatigue, increased startle response, anger, irritability, 
difficulty concentrating, and difficulty getting along with 
others.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, we must determine 
the weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

A January 2002 rating decision implemented a grant of service 
connection for PTSD and assigned a 10 percent rating, 
effective from July 10, 2000, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A May 2005 rating decision granted a 
50 percent rating effective from February 2, 2005.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication.  A 30 percent rating is warranted, 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Finally, a 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Given the different effective dates assigned the 10 and 50 
percent ratings, the Board will look to see if the veteran is 
entitled to a higher evaluation during either of these two 
time periods.  Fenderson.

From July 10, 2000, to February 1, 2005

As to the time period from July 10, 2000, to February 1, 
2005, after carefully reviewing the veteran's claim file, the 
Board finds that the preponderance of the evidence is against 
finding that his adverse symptomatology during this time 
period warranted an evaluation in excess of 10 percent.  

In this regard, at the June 2000 psychiatric evaluation 
conducted by Elin B. Berg, M.D., Ph.D., and in her subsequent 
August 2000 letter, the veteran complained of problems with 
nightmares, nervousness, anxiousness, being fidgety, 
flashbacks, vigilance, fatigue, increased startle response, 
anger, irritability, difficulty concentrating, sleeping, and 
difficulty getting along with others.  As to his occupational 
impairment, the veteran reported that the above problems 
caused him to have problems obtaining and maintaining 
employment.  They also caused poor work performance which led 
to difficulties getting promotions.  As to his social 
impairment, the veteran reported that his first wife died and 
he was in the tenth year of a second marriage which he 
described as good.  He reported that he was in regular 
contact with his two children from his first marriage. 

On examination in June 2000, the veteran was sad and 
restricted.  He also characterized his mood as being between 
1 and 3 out of 10, with 10 being the best.  He was well 
groomed and cooperative, he behaved appropriately, and showed 
had no abnormal movements.  He was alert and oriented to time 
and place, his memory and his abstract ability were intact, 
and his attention span and fund of knowledge were adequate.  
He gave appropriate responses to hypothetical social 
situations.  While he reported having a volatile temper he 
denied ever attacking anyone.  It was opined that the veteran 
had "severe" PTSD and that his "symptom severity has 
prevented him from a normal career providing for financial 
security and disrupted his first marriage."

When first examined by VA in July 2000, in addition to 
providing the same complaints and history reported above, the 
veteran also reported that the reason he had sought 
psychiatric treatment was because his family needed financial 
help.  In addition to the aforementioned symptoms, he 
complained of difficulty sleeping and awakening sweating and 
frightened because of nightmares.  As to his social 
impairment, the veteran reported that he got along well with 
his adult children and his wife, but he and his wife had some 
problems.  He also reported that he saw his friends at a 
bookstore two to three times a week.   

On examination, he had no adverse symptomatology.  
Specifically, he was alert, oriented, attentive, and 
cooperative.  He made good eye contact, his affect was 
appropriate, mood euthymic, and his speech was of a regular 
rate and rhythm.  There was no psychomotor agitation or 
retardation.  His thought processes were logical and devoid 
of hallucinations.  He denied homicidal or suicidal ideation.  
His memory was good, and his concentration was not impaired.  
The examiner did not diagnose PTSD.  His Global Assessment of 
Functioning (GAF) score was 71.  A GAF score of 71 suggests 
that, "[i]f symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g. 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL 427-
9 (4th ed. 1994) (DSM IV).  

It was thereafter opined that the veteran only had "mild" 
trauma related symptoms and as noted, there was no evidence 
to support a diagnosis of PTSD.  Thereafter, it was noted 
that, while the veteran reported that he had some mild 
problems with anger, he also reported that it was nothing he 
could not handle on his own.  The examiner opined that the 
veteran had only mild social impairment primarily due to 
mobility problems.  The level of psychological disability was 
opined to be very mild.  

When examined by VA in April 2002, the veteran once again 
reported the social and industrial history outlined above.  
In addition, he reported that he was retired and his first 
wife had to tie him to the bed to keep him from running out 
of the house in his sleep.  He also reported that his 
symptoms had not worsened since his last VA examination.

On examination, he demonstrated no adverse symptomatology.  
Specifically, he was alert, made good eye contact, had no 
tics or odd motor behaviors, and was oriented to person and 
place.  He provided an accurate history, had adequate insight 
and attention, and his memory was intact.  His speech was 
fluent, spontaneous, dramatic, and free of paraphasias.  He 
did not show any evidence of perseveration, imitation, 
utilization, or difficulty in achieving tasks.  He was 
logical, goal directed, and showed no evidence of a thought 
disorder or delusions.  The veteran denied depression, 
homicidal or suicidal ideation, hypervigilance, phobias, 
avoidance, survivor guilt, or increased arousal.  The veteran 
also denied having symptoms of a panic disorder, an 
obsessive-compulsive disorder, or agoraphobia.  His GAF score 
was 69.  Under DSM IV, a GAF score of 69 suggests that the 
veteran's psychiatric disability is manifested by, "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  

The examiner opined that there was no evidence that the 
veteran's symptoms had worsened since his last VA 
examination.  It was opined that the veteran's symptoms 
caused "mild" social impairment, "no" industrial 
impairment, and his overall level of disability was "mild."  

The Board recognizes that Dr. Berg's opinion as to the 
severity of the veteran's PTSD is vastly different than that 
of the two VA examiners.  Significantly, not only did the VA 
examiners not observe any adverse symptomatology when they 
examined the veteran but the first examiner did not even 
diagnose PTSD.  Moreover, despite Dr. Berg's opinion that the 
veteran's PTSD was "severe," her evaluation was likewise 
negative for any objective evidence of adverse symptomatology 
except for the claimant's affect being sad and restricted.  
The record shows that the appellant's impulses (i.e., 
anger/irritability) are not only controllable, but were 
controlled and did not adversely affect his occupational 
functioning except perhaps on an occasional or intermittent 
basis.  In addition, the evidence covering this period is 
devoid of any objective evidence of anxiety, suspiciousness, 
panic attacks, or memory loss.  While the veteran complained 
of problems with a depressed mood, anxiety, and chronic sleep 
impairment, these problems were not reported to cause a 
reduction in work efficiency or ability to perform 
occupational tasks during this period as contemplated by the 
rating criteria for a 30 percent rating.  

Hence, the veteran's difficulties in establishing and 
maintaining effective work and social relationships, did not 
rise to the level for a higher evaluation prior to 
February 2, 2005.  His difficulties did not cause impairment 
beyond that contemplated by the 10 percent rating assigned 
for the period prior to February 2, 2005.  This is 
particularly so given the veteran's ability to perform daily 
activities.

Given the discussion above, the Board finds that the 
veteran's symptoms, for the period from July 10, 2000 to 
February 1, 2005, are best approximated by the criteria for a 
10 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).  Therefore, the preponderance of the 
evidence is against the assignment of a rating higher than 
10 percent for PTSD prior to February 2, 2005.

Since February 2, 2005

As to the time period since February 2, 2005, after carefully 
reviewing the veteran's claim file, the Board finds that the 
preponderance of the evidence is against his claim for a 
higher evaluation for PTSD.  Here, the evidence consists 
entirely of the veteran's February 2005 VA examination, the 
results of which do not show that PTSD causes occupational 
and social impairment with deficiencies in most areas.  
38 C.F.R. § 4.130.

Specifically, at the February 2005 VA examination, the 
veteran complained of problems with nightmares, cold sweats, 
extreme movement while sleeping, irritability, and anger.  He 
also reported that he had never received any psychiatric 
treatment.  As to his social history, he reported that he is 
still married to his second wife and had two adult children.  
The veteran reported that he had limited recreational 
activities and social support because of nonservice connected 
health concerns.  He reported being able to take care of 
activities of daily living.  As to his occupational history, 
he reported that he had not worked since approximately 1985.  
However, when he was employed, he had worked in insurance 
sales as well as a representative of a trucking company.  The 
longest he had kept one of his jobs was nine years.  The 
veteran also reported that his physical problems kept him 
from maintaining full-time employment.

On examination, he had no adverse symptomatology.  
Specifically, he was neatly dressed, well groomed, appeared 
younger than his stated age, affect was appropriate, he was 
oriented to time place, and person, his speech was clear, 
coherent, and goal directed, eye contact was good, memory and 
concentration were within normal limits, and there was no 
evidence of thought or perceptual disturbance.  The diagnosis 
was "moderate" PTSD.  His GAF score was 45.  Under DSM IV, 
a GAF score of 45 suggests that the veteran's psychiatric 
disability is manifested by "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friend, unable 
to keep a job)" and/or "some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)."  

It was reported that the veteran's 

symptoms are resulting in functional 
impairment in at least one area of his 
life at this time.  Specifically, . . . 
[his problems sleeping] . . . affects his 
physical health and his ability to relate 
to others.  His ability to perform 
activities of daily living is moderately 
impaired . . . it is estimated that his 
level of disability is moderate at this 
time.  Given his current mood, mental 
status[,] and level of impairment . . . 
he could manage his own benefits . . . 

It was also recommended that the veteran start psychiatric 
treatment.

With the above facts in mind, the Board finds that despite 
the 45 GAF score the overwhelming evidence of record provides 
no indication that the veteran's service connected PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas.  There is no evidence that the 
appellant's PTSD causes obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and/or inability to establish and maintain effective 
relationships.  The veteran is married and has a good 
relationship with his wife and children.  He is not working 
but there is no evidence that he stopped because of 
psychiatric reasons.  The appellant sees friends several 
times a week.  Under these circumstances, the Board finds 
that the preponderance of the competent evidence of record is 
against a rating in excess of 50 percent for PTSD.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the severity of the claimant's PTSD are not 
probative evidence as to the issue on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for a higher evaluation for PTSD must be denied.




ORDER

An evaluation in excess of 10 percent is not in order for 
PTSD prior to February 2, 2005. 
 
An evaluation in excess of 50 percent for PTSD on and after 
February 2, 2005, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


